Citation Nr: 0305418	
Decision Date: 03/24/03    Archive Date: 04/03/03	

DOCKET NO.  00-18 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased evaluation for carcinoma of 
the right breast with total radical mastectomy, currently 
evaluated at 50 percent, including restoration of previously 
assigned 100 percent evaluation. 

2.  Entitlement to a higher initial evaluation for carcinoma 
of the left breast with modified radical mastectomy, 
currently evaluated at 40 percent.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1974 to May 1994, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran last underwent surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedures 
for breast cancer in August 1998, more than 6 months prior to 
the reduction of the disability evaluation for breast cancer.

3.  The veteran underwent a total radical mastectomy of the 
right breast.

4.  The veteran underwent a modified radical mastectomy of 
the left breast.


CONCLUSIONS OF LAW

1.  The criteria and requirements for an evaluation in excess 
of 50 percent for carcinoma of the right breast with total 
radical mastectomy, including restoration of the previously 
assigned 100 percent evaluation, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.116, Diagnostic Codes 7627 & 7626 
(2002).

2.  The schedular criteria for an initial evaluation in 
excess of 40 percent for carcinoma of the left breast with 
modified radical mastectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.116, Diagnostic Codes 7627 & 7626 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify the claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
of information and evidence needed to substantiate and 
complete a claim.  Collectively, the rating decisions, as 
well as the Statement of the Case and the Supplemental 
Statements of the Case issued in connection with the 
veteran's appeal have notified her of the evidence 
considered, the pertinent laws and regulations and the 
reasons her claims were denied.  Furthermore, the November 
2001 Supplemental Statement of the Case specifically informed 
the veteran of the provisions of the VCAA, including the 
division of responsibility between the veteran and the VA in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied. Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, the RO obtained VA medical records in connection 
with the veteran's claim and the veteran was afforded a VA 
examination in January 1999 and June 2001.  Lastly, in 
December 2002 the veteran reported that she was receiving 
pertinent treatment at the VA Medical Center in Cincinnati, 
Ohio, and requested that those records be obtained in support 
of her claim.  The Board obtained those medical records, 
informed the veteran of that fact in January 2003, and 
invited her to submit any additional evidence or argument she 
desired to have considered in connection with her appeal.  In 
February 2003 the veteran indicated that she had no further 
evidence or argument to present.  

The veteran has not made the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
her claim.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Accordingly, the case is 
ready for appellate review.

Background and Evidence

Historically, an October 1995 rating decision granted service 
connection for a right modified radical mastectomy and 
assigned a 40 percent evaluation.  That decision was based on 
a review of service medical records and the report of a VA 
examination performed following service.  A rating decision 
dated in February 1998 increased the evaluation for the 
veteran's breast cancer from 40 percent to 100 percent based 
on a statement from a service physician indicating that the 
veteran had had a recurrence of her breast cancer.

A VA Form 21-4138 (Statement in Support of Claim) dated in 
February 1998 indicated that her cancer had spread from the 
right side to the left side and that a mastectomy was going 
to be performed on her left breast at the VA Medical Center.  
She indicated that she underwent chemotherapy the previous 
day.

A VA discharge summary pertaining to a hospitalization of the 
veteran in August and September 1998 lists 
operation/procedures performed as a bilateral mastectomy, 
left radical mastectomy with lymph node, axillary node 
dissection with a right previous mastectomy scar excised and 
deep margin of pectoralis major and implant capsule excision 
and submuscular implant was removed intact from the chest 
wall.

A report of a VA examination performed in January 1999 shows 
a diagnosis of recurrent breast carcinoma with bilateral 
mastectomies.

A rating decision dated in August 1999 proposed to reduce the 
evaluation for the veteran's breast cancer from 100 percent 
to 60 percent.  A rating decision dated in September 1999 
effectuated the proposed reduction and the veteran's 
disability evaluation was reduced from 100 percent to 
60 percent, effective December 1, 1999.

A December 1999 statement from a VA physician clarified the 
veteran's medical situation as the physician understood it.  
The physician recounted the veteran's diagnosis and treatment 
during service and indicated she had remained disease-free 
until December 1997 when she was found to have a local 
recurrence in the suture line of her previous right 
mastectomy.  She was evaluated at the VAMC in Cincinnati in 
January 1998 at which time she was found to have metastatic 
adenocarcinoma in the left axillary lymph node.  Based on 
those findings, the veteran was treated with additional 
systemic chemotherapy and radiation to her right anterior 
chest wall during the spring months of 1998.  In August 1998 
the veteran underwent removal of her right chest wall breast 
cancer recurrence along with her underlying breast 
prosthesis.  The veteran also underwent a simultaneous left 
modified radical mastectomy.  The physician indicated that 
given the nature of the veteran's carcinoma he was not 
confident that the disease had been entirely eradicated.  He 
indicated that all that could be stated at this point with 
confidence was that there was no evidence of disease at this 
point.  He was highly suspicious that a recurrence of breast 
cancer will be identified in the veteran during subsequent 
followup.

In a statement dated in December 1999 the veteran recounted 
her service and post service treatment for her bilateral 
breast cancer.  She expressed concern regarding a recurrence 
of her cancer at any time, anywhere in her body.

A report of a VA examination performed in June 2001 reviewed 
the veteran's prior medical history and that in 1998 she had 
undergone a left modified radical mastectomy for recurrent 
breast cancer and that during the surgery the pectoralis 
muscle on the right was removed.  It was noted that the left 
pectoralis muscle was left in place.  The diagnosis following 
the examination was recurrent breast cancer, status post left 
and right mastectomies and radiation therapy.

A rating decision dated in November 2001 shows that the 
veteran was assigned a 100 percent evaluation for carcinoma 
of the breasts with modified radical mastectomy from October 
8, 1998 to November 30, 1999.  Thereafter, from December 1, 
1999, the veteran was assigned a 50 percent evaluation for 
carcinoma of the right breast with total radical mastectomy 
and a 40 percent evaluation for carcinoma of the left breasts 
with modified radical mastectomy.

VA medical records dated between 1999 and 2002 include 
various radiographic studies that showed no evidence of 
recurrence, tumor or metastasis.  An outpatient record dated 
in May 2002 indicates that the veteran had considered 
applying for an increased disability evaluation based on 
unemployability, but felt that this was not appropriate for 
her since she had accepted employment at a museum center in 
Cincinnati.  A record dated in November 2002 showed an 
assessment of a history of recurrent breast cancer, status 
post chemoradiation completed in April 1998.  It was noted 
that currently there was no clinical evidence of disease 
recurrence.

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects the ability to function under ordinary 
conditions of life, including employment, by comparing 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability evaluation determination, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, as a portion of the 
veteran's appeal involves the initial assignment of a 
disability rating for the left breast cancer, the severity of 
the disability is to be considered during the entire period 
of time from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's disability was initially evaluated as 
100 percent disabling under 38 C.F.R. § 4.116, Diagnostic 
Code 7627 for malignant neoplasms of the gynecological system 
or breast.  A note under that diagnostic code indicates that 
a rating of 100 percent shall continue beyond the cessation 
of any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, the disability is rated on 
residuals.

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.116, Diagnostic Code 7626 for surgery of the 
breast.  Under that Diagnostic Code and 80 percent evaluation 
is for assignment following radical mastectomy of both 
breasts and a 50 percent evaluation following radical 
mastectomy of one breast.  A 60 percent evaluation is for 
assignment following modified radical mastectomy of both 
breasts and a 40 percent evaluation is for assignment 
following modified radical mastectomy of one breast.

Based on this law and the evidence in this case, the Board 
finds that the veteran's 50 percent evaluation for her right 
breast cancer and the 40 percent evaluation for her left 
breast cancer currently assigned are correct.  In this 
regard, the Board observes that the RO correctly reduced the 
veteran's disability evaluation effective December 1, 1999, 
based on the fact that 6 months had elapsed since the 
cessation of surgical, X-ray, chemotherapy or other 
therapeutic procedures for her breast cancer.  The record 
reflects that the veteran last underwent therapeutic 
treatment for her breast cancer in August 1998 and that her 
disability evaluation was reduced more than 6 months later.  
Thus, the reduction was in accordance with Diagnostic 
Code 7627 and was correct.

However, the Board notes that the RO initially incorrectly 
reduced the evaluation to 60 percent, apparently based on a 
misunderstanding as to the operative procedures the veteran 
had undergone, and apparently assumed that the veteran had 
undergone modified radical mastectomies on both her right and 
left breasts.  Were this the case, Diagnostic Code 7626 would 
have provided for a 60 percent evaluation and the RO's action 
would have been correct.  

The RO eventually corrected the evaluation in a November 2001 
rating decision and assigned a 50 percent evaluation for the 
radical mastectomy of the right breast and a 40 percent 
evaluation for the modified radical mastectomy of the left 
breast.  Both of these evaluations are consistent with and 
contemplated by Diagnostic Code 7626.  The Board would also 
note that a record dated as late as December 2002 reflects 
that the veteran's disability continued to remain in 
remission.  Should the situation change, the veteran is free 
to request a reevaluation of her disability.  However, at 
this point in time, higher evaluations for the veteran's 
bilateral breast cancer are not warranted.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, whether or not they were 
raised by the veteran, as required by the United States Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  In particular, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's breast cancer has caused marked 
interference with employment, necessitating frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 50 percent, including restoration 
of a previously assigned 100 percent evaluation, for 
carcinoma of the right breast with total radical mastectomy 
is denied.

An initial evaluation in excess of 40 percent for carcinoma 
of the left breast with modified radical mastectomy is 
denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

